ACCEPTED
                                                                                                                                                        03-13-00327-CV
                                                                                                                                                                6364059
                                                                                                                                             THIRD COURT OF APPEALS
                                                                                                                                                        AUSTIN, TEXAS
                                                                                                                                                   8/5/2015 11:32:34 AM
                                                                                                                                                      JEFFREY D. KYLE
                                                                                                                                                                 CLERK




                                                                                                                          FILED IN
                                                                                                                   3rd COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                                   8/5/2015 11:32:34 AM
                                                                                                                     JEFFREY D. KYLE
August 5, 2015                                                                                                             Clerk

                                                                               Via File & ServeXpress
Mr. Jeffrey D. Kyle,
Clerk of the Court
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

      Re:        Docket No. 03-13-00327-CV; Texas Alcoholic Beverage Commission and
                 Sherry Cook, Administrator v. D. Houston, Inc. d/b/a Treasures, in the Third
                 Court of Appeals, Austin, Texas


Dear Mr. Kyle:

      Pursuant to the Court’s request, this is to confirm my intent to argue on behalf of
Appellants/Cross-Appellees before this court on September 2, 2015 at 9:00 a.m. The
break-down of time for cross-appeals provided in the Court’s notification letter is
acceptable to Appellants/Cross-Appellees, as well.

      Please advise if we may be of further assistance in this matter.

                                                                  Sincerely,


                                                                  /s/ Karen L. Watkins
                                                                  Karen L. Watkins
                                                                  Assistant Attorney General



cc:   Jennifer S. Riggs (Attorney for Treasures)




       P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v